Order entered April 6, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01371-CV

              KEITH WAGONER AND DARRON T. WILSON, Appellants

                                             V.

                           DALLAS TEXAS, ET AL, Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. TX-13-31197

                                         ORDER
       We GRANT appellant Darron T. Wilson’s April 2, 2015 motion to extend the time to file

an amended brief and ORDER the brief be filed no later than May 6, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE